Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 9 is objected to because of the following informalities:  “comprising, comprising:” [line 1] is redundant.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,132,486 B1. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the present independent claims appear merely broader than the patented claims such that the examined application claims are either anticipated by, or would have been obvious over, the reference claims. For example, present claim 1 more broadly recites that a standard cell comprises a slave latch as recited in patented claim 1 (see column 11, lines 5-6) with the remainder of the patented language specific to what a standard cell comprises removed to present claim 2. Present claim 3 is recited in patented claim 2; present claim 4 is recited in patented claim 3; present claim 5 is recited in patented claim 4; present claim 6 is recited in patented claim 5; present claim 7 is recited in patented claim 6;
present claim 8 is recited in patented claim 7. Similarly for present claim 9, the claim more broadly recites automatically modifying the design of the integrated circuit by selectively deleting components and changing routings as opposed to the patented claim 8 deleting and routing (column 11, lines 42-48) removed to present claim 10. Present claim 11 is recited in patented claim 9; present claim 12 is recited in patented claim 10; present claim 13 is recited in patented claim 11; present claim 14 is recited in patented claim 12; present claim 15 is recited in patented claim 13; present claim 16 is recited in patented claims 14-16; present claim 17 is recited in patented claims 17-18. Regarding present claim 18, the subject matter appears to be similar and merely broader than patented claim 1. Instead of the patented using a model to identify the present step appears to be reworded as identifying, the patented step of modifying merely appears to be reworded as causing to be modified, the patented result of storing is omitted, with the remainder of the patented language specific to what a standard cell comprises removed to present claim 19. Present claim 20 is recited in patented claim 4. Thus, although the claims at issue are not identical, they are not patentably distinct from each other. The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains because the claims are merely broader or rearranged in language such that the examined application claims are either anticipated by, or would have been obvious over, the reference claims as demonstrated above.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 4, 7, 8, 9, 11, 12, 18 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Pasternak [US 9,432,003 B2].
As per claim 1, a method for optimizing a design, comprising: 
accessing a model of the design [column 1, lines 7-11, column 6, lines 40-42, 51-53, although the term model is not expressly stated it is interpreted that such is a representation of the design used as follows]; 
using the model to identify a replaceable segment of the design, based on an identification of multibit first storage followed by a logic function followed by second storage [column 3, lines 15-16, 30-34, column 4, lines 19-20]; 
modifying the design by automatically replacing the components of the replaceable segment with a standard cell that comprises a slave latch at an output from the logic function [column 3, lines 34-36, 54-63, column 4, lines 35-41, 46-51]; and 
storing the modified design in a non-transitory computer-readable medium [column 6, lines 40-42, 55-61].
As per claim 3, wherein the model of the design comprises a register transfer-level specification of the design [column 6, lines 43-46 a register-transfer level is a language].
As per claim 4, wherein the model of the design comprises a netlist [column 1, lines 7-11, column 6, lines 40-42, although the term netlist is not expressly stated it is interpreted that the reference provides a description of the connectivity of the design].
As per claim 7, wherein the replaceable segment comprises a plurality of standard cells, wherein said replacing reduces a total number of standard cells of the circuit design [column 4, lines 65-67, column 5, lines 25-27, 55-60].
As per claim 8, wherein the replaceable segment does not include pass transistor logic, and wherein the standard cell does include pass transistor logic [column 2, lines 65-67].
As per claim 9, a method of automating design of an integrated circuit, comprising:
receiving an integrated circuit design file that specifies a plurality of multi-stage data storage elements [column 1, lines 7-11, column 6, lines 40-42, 51-53]; 
identifying one or more logic functions positioned between a first data storage element and a second data storage element [column 3, lines 15-16, 30-34, column 4, lines 19-20]; 
automatically modifying the design of the integrated circuit by selectively deleting components and changing routings among components within the integrated circuit design file [column 3, lines 34-40, 54-63, column 4, lines 35-41, 46-51]; and 
storing the modified integrated circuit design in a non-transitory computer-readable medium [column 6, lines 40-42, 55-61].
As per claim 11, wherein a physical integrated circuit is fabricated based on the modified integrated circuit design [column 1, lines 7-11, column 5, lines 55-60, column 6, lines 62-63, although the term fabricated is not expressly stated it is interpreted that manufacture is the intent of the final products in the semiconductor industry for chips].
As per claim 12, wherein the first data storage element is a flip flop [column 1, lines 9-10]. 
As per claim 18, a method for optimizing a design, comprising: 
accessing a model of the design [column 1, lines 7-11, column 6, lines 40-42, 51-53, although the term model is not expressly stated it is interpreted that such is a representation of the design used as follows]; 
identifying a replaceable segment of the design based on an identification of multibit first storage followed by a logic function followed by second storage [column 3, lines 15-16, 30-34, column 4, lines 19-20]; and 
causing the design to be modified by automatically replacing the components of the replaceable segment with a standard cell that comprises a slave latch at an output from the logic function [column 3, lines 34-36, 54-63, column 4, lines 35-41, 46-51].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEIGH M GARBOWSKI whose telephone number is (571)272-1893. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEIGH M GARBOWSKI/               Primary Examiner, Art Unit 2851